Citation Nr: 1226300	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  98-16 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating from September 25, 1998 to February 15, 2005, and in excess of 10 percent, from February 16, 2005, for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1997.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from July 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that, inter alia, granted service connection and assigned a noncompensable rating for post-operative residuals of a left thoracotomy with a history of multiple pneumothoraces, effective March 15, 1997.

During this appeal, jurisdiction of this claim was transferred to the RO in New York, New York.

In December 2004, the Board remanded this claim for further development.  In a May 2006 decision, the Board granted a 10 percent rating for post-operative residuals of a left thoracotomy with a history of multiple pneumothoraces, effective February 16, 2005, on the basis of restrictive lung disease.

The Veteran subsequently appealed the May 2006 Board decision to the U. S. Court of Appeals for Veterans Claims (Court).  By a March 2008 Order, the Court granted the parties' Joint Motion for Partial Remand (joint motion), vacated the May 2006 Board decision as to the entitlement to an initial compensable rating for post-operative residuals of a left thoracotomy, prior to February 16, 2005, and to an initial rating in excess of 10 percent for post-operative residuals of a left thoracotomy, from February 16, 2005, and remanded the case back to the Board for additional development and adjudication consistent with the joint motion.

In a July 2009 decision, the Board, in part, granted service connection for asbestosis and remanded the higher initial rating claims for post-operative residuals of a left thoracotomy for further development.

A November 2009 rating decision granted service connection for left long thoracic nerve paralysis and assigned a separate initial 20 percent rating for this condition.  This rating decision also re-characterized the Veteran's post-operative residuals of a left thoracotomy with a history of multiple pneumothoraces as asbestosis and assigned an initial noncompensable rating effective September 25, 1998, and a 10 percent rating from February 16, 2005.
In December 2010, the Board granted an initial 10 percent rating for post-operative scars of a left thoracotomy, denied the claim for an initial compensable rating for post-operative left thoracotomy with a history of multiple pneumothoraces from March 15, 1997 to September 25, 1998, and remanded the claims for an initial compensable rating from September 25, 1998 to February 15, 2005, and in excess of 10 percent, from February 16, 2005, for asbestosis; and for an initial rating in excess of 20 percent for left long thoracic nerve paralysis for further development.  The Board is satisfied that the directives in the December 2010 remand have been accomplished.

An April 2010 letter from the Veteran addressed various dependency issues.  These issues have not been adjudicated or addressed by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  For the period from September 25, 1998 to February 15, 2005, the Veteran's asbestosis was manifested by clinical evidence of lungs that were clear to auscultation without rhonchi or rales; pulmonary function tests (PFTs) were not conducted during this period.

2.  Beginning February 16, 2005, the Veteran's absestosis was manifested by Forced Vital Capacity (FVC) not less than 93.4 percent predicted, Forced Expiratory Volume in one second (FEV-1) of not less than 91 percent predicted, the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of not less than 78 percent, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of not less than 75.6 percent predicted; the record is negative for a FVC of 65 to 74 percent predicted, a DLCO (SB) of 56 to 65 percent predicted, a FEV-1of 56 to 70 percent predicted, or a FEV-1/FVC of 56 to 70 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for asbestosis from September 25, 1998 to February 15, 2005 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.96, 4.97, Diagnostic Codes 6833, 6843 (2011).

2.  The criteria for a disability rating in excess of 10 percent for asbestosis for the period beginning February 16, 2005, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.96, 4.97, Diagnostic Codes 6833, 6843 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in an August 2009 letter, after the date of the issuance of the appealed July 1997 rating decision, that explained what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.

Letters dated August 2009 and December 2009 also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of these letters, and opportunity for the Veteran to respond, November 2009 and July 2011 supplemental statements of the case (SSOCs) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the reports of February 2005 and September 2009 VA examinations.  A review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.

The Board notes that neither the Veteran nor his representative has indicated any symptomatology relevant to his increased rating claim or have alleged that the disability has increased in severity since the last examination.  Thus, the Board finds that remand for an additional VA examination is not required in this instance.

The Board also notes that in December 2010, the Board remanded the case, in pertinent part, for the RO to obtain treatment records from all VA medical care providers who treated the Veteran for the disability on appeal, to include Saratoga Family Physicians.  In a March 2011 letter, the RO provided the Veteran with an authorization to obtain these records.  However, the Veteran failed to respond to the RO's request.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The Veteran's pulmonary disability has been rated by analogy under the diagnostic codes for asbestosis and a pneumothorax.  Asbestosis is evaluated under the General Rating Formula for Interstitial Lung Disease.  Under these criteria, factors to consider when determining the proper evaluation include FVC and DLCO (SB).

Pursuant to the General Rating Formula for Interstitial Lung Disease, a 10 percent rating is warranted for FVC of 75 to 80 percent predicted, or a DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted, or a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-respiratory limitation.  A 100 percent rating requires demonstrated evidence of FVC of less than 50 percent predicted, or; DLCO (SB) of less than 40 percent of predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.

Traumatic chest wall defects, including pneumothorax, are evaluated under the General Rating Formula for Restrictive Lung Disease.  Under this Formula, a 10 percent rating is warranted where FEV-1 is 71 to 80 percent predicted; or the ratio of FEV-1/FVC is 71 to 80 percent; or where or DLCO (SB) is 66 to 80 percent predicted.  A 30 percent rating is warranted where FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or DLCO (SB) is 56 to 65 percent of predicted.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent of predicted; or the FEV-1/FVC is 40 to 55 percent of predicted; or DLCO (SB) is 40 to 55 percent of predicted.  A 100 percent rating is warranted when the FEV-1 is less than 40 percent predicted, or; the FEV-1/FVC is less than 40 percent, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure) or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; patient requires oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6843.  The rating criteria contemplate PFT results post-therapy, which is the standard basis for comparison of pulmonary function.  See 38 C.F.R. § 4.96(d)(5).

The Board also notes that when VA amended the Rating Schedule concerning respiratory conditions, effective from October 6, 2006.  VA added provisions that clarify the use of PFTs in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, is titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845."  In pertinent part, this regulation states that post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).

VA treatment records include a June 1999 report which shows that the Veteran denied any history of chest pain, hypertension, and heart problems. On examination, the chest was clear to auscultation.  The impression was recurrent pneumothorax, status post pulmonary excoriation. 

Private treatment records include a May 2000 report which shows that the lungs were clear on examination.  In November 2000, the Veteran denied any dyspnea or cough.

VA treatment records dated March 2001 reflect clear lungs and indicate that recent PFTs had not been obtained.  A July 2002 report reflects an assessment of a history of a collapsed lung times three, status post chest tube thoracotomy with injury to the long thoracic nerve with winged scapula and shoulder pain.  On examination, the lungs were clear to auscultation without rhonchi or rales.  It was noted that the Veteran was currently stable and was not taking any medication; the assessment was asbestos exposure.  At that time, there was no evidence of shortness of breath, hemoptysis, weight loss, or difficulty breathing.  In June 2003, January 2004, April 2004, and August 2004 the lungs were clear to auscultation without rhonchi or rales.  

On VA respiratory examination in February 2005, the Veteran presented without evidence of weight loss or gain, hypersomnolence, fever, night sweats, hemoptysis, or a need for oxygen therapy.  The Veteran underwent his final treatment for spontaneous pneumothoraces in 1984 without additional pneumothoraces since that time.  Diagnostic studies showed no evidence of chest disease.  PFTs were somewhat improved for FVC, FEV1, and ratio compared to 1997.  However, the DLCO was slightly lower than in 1997 which presented a mixed picture.  However, oxygenation was adequate at room air.  The PFT was normal and revealed a FVC of 97.1 percent predicted, a FEV-1 of 96.2 percent predicted, a FEV-1/FVC of 80 percent, and DLCO (SB) of 75.6 percent predicted.  An x-ray examination of the chest was negative for air-space consolidation, pulmonary edema, or pleural effusion.  The cardiomediatstinal silhouettes were grossly within normal limits.  The impression was no evidence of acute air-space disease and the Veteran was diagnosed with asbestosis.

In an October 2005 addendum, the VA examiner related that on chest x-ray, there was no evidence of fibrosis or opacities.  However, evidence of left apical scarring was reported on prior chest x-rays.  The examiner explained that the Veteran's most recent PFT revealed normal spirometry, normal lung volumes, and impaired gas transfer (DLCO).  He had normal resting oximetry, isolated impaired gas transfer which indicated pulmonary vascular disease, and occult interstitial lung disease.  The examiner stated that the Veteran had recurrent respiratory symptoms over his lifetime including a productive cough.  However, there was no evidence of hemoptysis, anorexia, weight loss or gain, hypersomnolence, fever, night sweats, or a need for oxygen therapy.  The Veteran had dyspnea on exertion but no asthma, or periods of incapacitation related to lung disease in the past twelve months, core pulmonale, RVH, or pulmonary hypertension.

VA treatment records include reports dated in April 2005, September 2005, and January 2006 which show that the Veteran's lungs were clear to auscultation without rhonchi or rales.  A November 2006 report shows that the lungs were clear to auscultation and that bilateral breath sounds were good without rhonchi or rales.

On VA respiratory examination in September 2009, the Veteran had a nonproductive dry cough without hemoptysis or dyspnea on exertion.  No respiratory treatment or incapacitation was noted.  On examination, there was no evidence of cor pulmonale, RVH, pulmonary hypertension, weight loss or gain, or restrictive disease.  Lungs had clear breath sounds anteriorly and posteriorly.  Some diminished breath sounds were in the left lateral chest wall.  A PFT revealed a FVC of 93.4 percent predicted, a FEV-1 of 91 percent predicted, a FEV-1/FVC of 78 percent, and DLCO (SB) of 84.5 percent predicted.  Findings were interpreted as normal FVC, FEV-1, and FEV-1/FVC.  He was diagnosed with spontaneous pneumothorax by history.

VA treatment records include a June 2011 report which shows that during a pulmonary examination, the Veteran denied any cough, shortness of breath, or hemoptysis.  On examination, his lungs were clear to auscultation bilaterally.  The assessment was history of a left collapsed lung times three.  He appeared stable at that time.

The Board finds that the Veteran is not entitled to an initial compensable rating in for the period September 25, 1998 to February 15, 2005, for asbestosis.  In this regard, the Board notes that there is no evidence of record of a PFT that revealed a FVC of 75 to 80 percent predicted, a DLCO (SB) of 66 to 80 percent predicted, a FEV-1 of 71 to 80 percent predicted or a FEV-1/FVC of 71 to 80 percent.  38 C.F.R. § 4.97. Diagnostic Codes 6833, 6843 (2011).

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the period beginning February 16, 2005, for asbestosis.  In this regard, the Board notes that the February 2005 PFT was normal and revealed a FVC of 97.1 percent predicted, a FEV-1 of 96.2 percent predicted, a FEV-1/FVC of 80 percent, and DLCO (SB) of 75.6 percent predicted.  The September 2009 PFT revealed a FVC of 93.4 percent predicted, a FEV-1 of 91 percent predicted, a FEV-1/FVC of 78 percent, and DLCO (SB) of 84.5 percent predicted. An increased rating of 30 percent is not warranted unless the PFT reveals a FVC of 65 to 74 percent predicted, or a DLCO (SB) of 56 to 65 percent predicted or a FEV-1 of 56 to 70 percent; a FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent of predicted.

Consideration has been given to assigning further staged ratings; however, at no time during the pendency of this appeal has the Veteran's disability warranted ratings in excess of those discussed above.  Hart, supra.

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the disability picture presented by the Veteran's asbestosis is appropriately contemplated by the rating schedule.  Indeed, higher ratings are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extra-schedular evaluation for either period on appeal is not warranted here.  Thun.





ORDER

An initial compensable rating from September 25, 1998 to February 15, 2005, and in excess of 10 percent, since February 16, 2005, for asbestosis, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


